DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2022.
Applicant's election with traverse of species A in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the ground(s) that there is significant overlap with regard to the search and examination issues of Species A and Species B.  This is not found persuasive because the species would require different search queries and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 22, 2019 and June 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichiryu (US Pub. No. 2020/0189324).
The applied reference has a common applicant and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-3 and 5-20 Ichiryu teaches an identical or substantially identical tread pattern to the instant invention, including the features of claims 1-3 and 5-20 (in particular, see paragraphs [0055]-[0066] and figures 2 and 6).
Claims 1-3, 5, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawa (JP52-133603; machine translation relied upon).
Regarding claim 1, Sawa teaches a tire comprising a tread portion wherein the tread portion includes a crown main groove 23 formed by first and second inclined elements and first and second bent elements, the first and second inclined element crossing a first circumferential direction line obliquely in opposite directions, the first and second bent elements connect between first and second inclined elements, each of the first and second inclined elements has a larger angle with respect to the circumferential direction and a smaller circumferential length than each of the first and second bent elements, the first and second bent elements are convex toward the first and second tread edge respectively without having a component extending parallel to the circumferential direction (machine translation at page 3; figure 5). 
Regarding claim 2, Sawa teaches that each of the first and second bent element includes a first portion inclined to one side with respect to the circumferential direction and a second portion inclined to the opposite side (figure 5).
Regarding claim 3, Sawa teaches that each of the first and second portion extends linearly (figure 5).
Regarding claim 5, Sawa teaches a specific embodiment with an angle of slightly greater than 5 degrees with respect to the circumferential direction (figure 5).
Regarding claim 13, Sawa teaches that the crown main groove is point symmetric (figure 5).
Regarding claim 14, Sawa teaches a specific embodiment where the length of each of the first and second inclined elements is about 10% of the length of the first and second bent elements (figure 5).
Regarding claim 15, Sawa teaches a specific embodiment with first and second inclined elements with an angle of about 65 degrees to the circumferential direction (figure 5).
Regarding claim 17, Sawa teaches a specific embodiment with a crown main groove width of about 2.5% of the tread width (figure 5).
Claims 1-3, 5, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US Pat. No. D246,640).
Regarding claim 1, Matsuda teaches a tire comprising a tread portion wherein the tread portion includes a crown main groove (groove just axially outside of the equatorial main groove) formed by first and second inclined elements and first and second bent elements, the first and second inclined element crossing a first circumferential direction line obliquely in opposite directions, the first and second bent elements connect between first and second inclined elements, each of the first and second inclined elements has a larger angle with respect to the circumferential direction and a smaller circumferential length than each of the first and second bent elements, the first and second bent elements are convex toward the first and second tread edge respectively without having a component extending parallel to the circumferential direction (figure 4). 
Regarding claim 2, Matsuda teaches that each of the first and second bent element includes a first portion inclined to one side with respect to the circumferential direction and a second portion inclined to the opposite side (figure 4).
Regarding claim 3, Matsuda teaches that each of the first and second portion extends linearly (figure 4).
Regarding claim 5, Matsuda teaches a specific embodiment with an angle of about 10 or 15 degrees with respect to the circumferential direction (figure 4).
Regarding claim 13, Matsuda teaches that the crown main groove is point symmetric (figure 4).
Regarding claim 14, Matsuda teaches a specific embodiment where the length of each of the first and second inclined elements is about 15% of the length of the first and second bent elements (figure 4).
Regarding claim 15, Matsuda teaches a specific embodiment with first and second inclined elements with an angle of about 45 degrees to the circumferential direction (figure 4).
Regarding claim 17, Matsuda teaches a specific embodiment with a crown main groove width of about 3.25% of the tread width (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (JP52-133603; machine translation relied upon) or Matsuda (US Pat. No. D246,640) as applied to claim 1 above, and further in view of Ito (US Pub. No. 2005/0098250) and/or Wada (US Pat. No. 4,388,960).
Regarding claim 6, Sawa and Matsuda do not specifically disclose that the first circumferential direction line is positioned on a tire equator. Ito (paragraphs [0038]-[0040]; figure 2) and Wada (column 3, lines 1-34; figures 2-3) each teach providing an equatorial crown main groove formed by repeating unit patterns with first and second inclined elements crossing an equatorial line in opposite directions. It would have been obvious to one of ordinary skill in the art to provide a crown groove on the tire equator as is taught by Ito and/or Wada configured as is set out above by Sawa or Matsuda as a known placement of a main groove with repeating patterns with the predictable result of creating a functional tread pattern.
Regarding claim 16, for the configuration set out above, the ends of the crown main groove in the axial direction would be expected to fall within the claimed 4-10% range.

Allowable Subject Matter
Claims 7-12 and 18-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 35 U.S.C. 102(a)(2) over Ichiryu is overcome and the additional cited prior art below is removed via 35 U.S.C. 102(b)(2).
The following is a statement of reasons for the indication of allowable subject matter:  Sawa is taken to be the closest prior art of record that cannot be overcome. Sawa (figure 3) teaches a crown main groove 42 meeting the limitations of claim 1 above, as well as teaching a middle main groove 43 having first and second inclined elements and a linear element, but does not teach or suggest, in the context of claim 7, the use of a middle bent element, and there is no teaching, suggestion, or motivation in the prior art of record to do so.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichiryu II (US Pat. No. D863,209) and Ichiryu III (US Pat. No. D861,579) each teach an identical or substantially identical tread pattern to the instant invention and Otani (US 2020/0189320) teaches a middle main groove identical or substantially identical to the middle main groove of the instant invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 28, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749